DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 2/27/2020, and 9/8/2020 and have been reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Apparatus 50 introduced in paragraph 64.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 60 shown in figures 12-14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Figures 12-14 use the character 60 which is not used in the specification, and do not use the character 50 which is mentioned in the specification, the examiner believes that character 60 in the figures should be character 50.  
Appropriate correction is required.
Claim Objections
Claims 19, and 20 are objected to because of the following informalities:  These claims each feature the reference number “310” in the claim language twice, the examiner believes that these numbers should be removed so the claims are consistent with the other claims that do not feature reference numbers.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidoff (WO #2015/117216).
Regarding claim 1, Davidoff teaches an apparatus for receiving and sending a parcel delivered by a drone, comprising: a base assembly (1, and 2), configured to be mounted on a building (Abstract, lines 1-4, and claim 1, lines 1-3 of the provided translation), the base assembly comprising a platform (1 as seen in figure 1), wherein the platform comprises a working surface (1 as seen in figure 1) capable of being horizontally placed (1, and 9 as seen in figure 1, and Page 4, lines 20-24, this teaches that the position is variable and can be capable of being placed horizontally); the working surface further comprises an operating area for the drone to disengage or engage the parcel (1, and 2 as seen in figure 1, and Abstract, lines 1-8 of the provided translation); and a barrier assembly (7, and 8 as seen in figure 1, and Page 3, lines 7-11, and Page 4, lines 16-17), comprising a barrier plate movable with respect to the base assembly (7, and 8 as seen in figure 1, and Page 3, lines 7-11, and Page 4, lines 16-17, the barrier plate is the window that can be moved in the window frame to open the window), wherein in a horizontal state of the working surface, the barrier plate is enabled to be disposed close to an edge of the working surface (1, 2, 7, and 8 as seen in figure 1, and Page 3, lines 7-11, and Page 4, lines 16-17) and between the building and the operating area to separate the operating area from the other side of the barrier plate where a user stays (7, and 8 as seen in figure 1, and Abstract, lines 1-9, and Page 3, lines 7-11, and Page 4, lines 16-17).
Regarding claim 2, Davidoff teaches the apparatus of claim 1, wherein the barrier plate comprises an opening (The windows, element 8, can be moved to a position that creates an opening in the plate), configured to enable the parcel to pass through the barrier plate (7, and 8 as seen in figure 1, and Abstract, lines 1-9, and Page 3, lines 7-11, and Page 4, lines 16-17), allowing the user to fetch the parcel from the operating area or to place the parcel in the operating area (7, and 8 as seen in figure 1, and Abstract, lines 1-9, and Page 3, lines 7-11, and Page 4, lines 16-17); and the barrier assembly further comprises at least one door to close the opening (The windows 8, can function as the doors of the barrier assembly to close the opening).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Davidoff (WO #2015/117216) in view of Zambelli (PGPub #2019/0367185).
Regarding claim 3, Davidoff teaches the apparatus of claim 1, wherein in the horizontal state of the working surface, the barrier plate is capable of moving to the position close to the edge of the working surface (1, 2, 7, and 8 as seen in figure 1), where at least part of the barrier plate is disposed above the working surface (1, 2, 7, and 8 as seen in figure 1), allowing the operating area accessible to the drone (7, and 8 as seen in figure 1, and Abstract, lines 1-9, and Page 3, lines 7-11, and Page 4, lines 16-17); but does not teach that 14Z211.P20380PA2010136PCT-USthe barrier plate is also capable of moving to another position right above the operating area, where the barrier plate and the working surface are arranged in a spaced and opposite manner, allowing the barrier plate to shelter the operating area and to prevent the drone from accessing to the operating area.
However, Zambelli does teach that 14Z211.P20380PA2010136PCT-USthe barrier plate is also capable of moving to another position right above the operating area (16, and 17 as seen in figure 4), where the barrier plate and the working surface are arranged in a spaced and opposite manner (16, and 17 as seen in figure 4), allowing the barrier plate to shelter the operating area and to prevent the drone from accessing to the operating area (16, and 17 as seen in figure 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the barrier plate be spaced above the operating area to prevent drone access to the operating area because Davidoff and Zambelli are both drone package receptacle systems.  The motivation for having the barrier plate be spaced above the operating area to prevent drone access to the operating area is that it allows the system to control when it can receive package deliveries and helps to protect the system.
Regarding claim 4, Davidoff teaches the apparatus of claim 2, wherein in the horizontal state of the working surface, the barrier plate is capable of moving to the position close to the edge of the working surface (1, 2, 7, and 8 as seen in figure 1), where at least part of the barrier plate is disposed above the working surface (1, 2, 7, and 8 as seen in figure 1), allowing the operating area accessible to the drone (7, and 8 as seen in figure 1, and Abstract, lines 1-9, and Page 3, lines 7-11, and Page 4, lines 16-17); but does not teach that the barrier plate is also capable of moving to another position right above the operating area, where the barrier plate and the working surface are arranged in a spaced and opposite manner, allowing the barrier plate to shelter the operating area and to prevent the drone from accessing to the operating area.
However, Zambelli does teach that the barrier plate is also capable of moving to another position right above the operating area (16, and 17 as seen in figure 4), where the barrier plate and the working surface are arranged in a spaced and opposite manner (16, and 17 as seen in figure 4), allowing the barrier plate to shelter the operating area and to prevent the drone from accessing to the operating area (16, and 17 as seen in figure 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the barrier plate be spaced above the operating area to prevent drone access to the operating area because Davidoff and Zambelli are both drone package receptacle systems.  The motivation for having the barrier plate be spaced above the operating area to prevent drone access to the operating area is that it allows the system to control when it can receive package deliveries and helps to protect the system.
Claims 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Davidoff (WO #2015/117216) as modified by Zambelli (PGPub #2019/0367185) as applied to claims 3, and 4 above, and further in view of Siewert (US #10,501,205).
Regarding claim 5, Davidoff as modified by Zambelli teaches the apparatus of claim 3, wherein the base assembly further comprises a bracket configured to be mounted on the building (Page 2, lines 41-44 of Davidoff), with the platform being installed on the bracket (Page 2, lines 41-44 of Davidoff).  But does not teach that the barrier plate is capable of rotating to the position close to the edge of the working surface and to the position right above the operating area; the barrier plate comprises a connecting end and a free end, with the connecting end being pivoted to the bracket.
However, Siewert does teach that the barrier plate is capable of rotating to the position close to the edge of the working surface and to the position right above the operating area (24, and 130 as seen in figure 3, and 24, and 40 as seen in figure 5, when the cover, 130, is in the tilted position shown in dashed lines in figure 3 and platform 40 is in the raised position shown in figure 5, the cover is close to the edge of the platform, and when the cover is in the solid line position it is right above the platform); the barrier plate comprises a connecting end (132, and 139 as seen in figure 3, and Column 10, lines 7-9) and a free end (136), with the connecting end being pivoted to the bracket (20, 132, and 139 as seen in figure 3, and Column 10, lines 7-9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the barrier plate pivotably connected to the bracket because Davidoff, and Siewert are both drone package receptacle systems.  The motivation for having the barrier plate pivotably connected to the bracket is that it allows the barrier plate to easily move between an open position that allows for the receipt of packages and a closed position where packages can’t be delivered.
Regarding claim 6, Davidoff as modified by Zambelli teaches the apparatus of claim 4, wherein the base assembly further comprises a bracket configured to be mounted on the building (Page 2, lines 41-44 of Davidoff), with the platform being installed on the bracket (Page 2, lines 41-44 of Davidoff).  But does not teach that the barrier plate is capable of rotating to the position close to the edge of the working surface and to the position right above the operating area; the barrier plate comprises a connecting end and a free end, with the connecting end being pivoted to the bracket.
However, Siewert does teach that the barrier plate is capable of rotating to the position close to the edge of the working surface and to the position right above the operating area (24, and 130 as seen in figure 3, and 24, and 40 as seen in figure 5, when the cover, 130, is in the tilted position shown in dashed lines in figure 3 and platform 40 is in the raised position shown in figure 5, the cover is close to the edge of the platform, and when the cover is in the solid line position it is right above the platform); the barrier plate comprises a connecting end (132, and 139 as seen in figure 3, and Column 10, lines 7-9) and a free end (136), with the connecting end being pivoted to the bracket (20, 132, and 139 as seen in figure 3, and Column 10, lines 7-9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the barrier plate pivotably connected to the bracket because Davidoff, and Siewert are both drone package receptacle systems.  The motivation for having the barrier plate pivotably connected to the bracket is that it allows the barrier plate to easily move between an open position that allows for the receipt of packages and a closed position where packages can’t be delivered.
Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Davidoff (WO #2015/117216) in view of Janssen (PGPub #2019/0039751).
Regarding claim 9, Davidoff teaches the apparatus of claim 1, but does not teach a lift table in the operating area of the platform, wherein the lift table is configured to hold and lift the parcel.  However, Janssen does teach a lift table (24) in the operating area of the platform (6, 10, 14, 20 and 24 as seen in figure 1, and 6, and 24 as seen in figure 2), wherein the lift table is configured to hold and lift the parcel (20, 28, and 34 as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the platform have a lift table that can hold the parcel because Davidoff and Janssen are both drone package receptacle systems.  The motivation for having the platform have a lift table that can hold the parcel is that it allows for an easier transfer of the parcel between the drone and the system by allowing the platform to be clear of other items.
Regarding claim 11, Davidoff as modified by Janssen teaches the apparatus of claim 9, but Davidoff does not teach16Z211.P20380PA2010136PCT-US a main controller, and a weight sensor installed in the lift table and electrically connected with the main controller, wherein the weight sensor is configured to detect and measure a weight of the parcel on the lift table.  However, Janssen does teach a main controller (Abstract, lines 1-16), and a weight sensor (83, and Paragraph 57, lines 1-11) installed in the lift table and electrically connected with the main controller (83, and Paragraph 57, lines 1-11, and Paragraph 66, lines 1-10), wherein the weight sensor is configured to detect and measure a weight of the parcel on the lift table (83, and Paragraph 57, lines 1-11, and Paragraph 65, lines 1-12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a control connected to a scale that can weight the parcel on the lift table because Davidoff and Janssen are both drone package receptacle systems.  The motivation for having a control connected to a scale that can weigh the parcel on the lift table is that it helps to ensure that the parcel is not too heavy for either the lift table system if the parcel is being received or the drone is the parcel is being sent.
Regarding claim 12, Davidoff as modified by Janssen teaches the apparatus of claim 11, but Davidoff does not teach that the main controller is capable of controlling the lift table to lift up or lift down based on a data sent from the weight sensor.  However, Janssen does teach that the main controller is capable of controlling the lift table to lift up or lift down based on a data sent from the weight sensor (83, and Paragraph 57, lines 1-11, and Paragraph 62, lines 1-16, and Paragraph 65, lines 1-12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the controller lower the lift table when the package has been delivered because Davidoff and Janssen are both drone package receptacle systems.  The motivation for having the controller lower the lift table when the package has been delivered is that it allows the package to be stored, and for the owner to access the newly delivered package.
Claims 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Davidoff (WO #2015/117216) in view of Goodhart et al. (US #3,687,321).
Regarding claim 9, Davidoff teaches the apparatus of claim 1, but does not teach a lift table in the operating area of the platform, wherein the lift table is configured to hold and lift the parcel.  However, Goodhart does teach a lift table (12, and 17) in the operating area of the platform (11, and 12 as seen in figure 1), wherein the lift table is configured to hold and lift the parcel (Abstract, lines 1-3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the platform have a lift table that can hold the parcel because Davidoff and Goodhart are both systems used to deliver and receive cargo.  The motivation for having the platform have a lift table that can hold the parcel is that it allows for an easier transfer of the parcel between the drone and the system by allowing the platform to be clear of other items.
Regarding claim 10, Davidoff as modified by Goodhart teaches the apparatus of claim 9, but does not teach that the lift table is capable of sliding on the platform to approach the user, in the horizontal state of the working surface. However, Goodhart does teach that the lift table is capable of sliding on the platform to approach the user, in the horizontal state of the working surface (11, 12, and 17, and Column 2, lines 4-21).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the lift table slide relative to the platform because Davidoff and Goodhart are both systems used to deliver and receive cargo.  The motivation for having the lift table slide relative to the platform is that it allows the system to move the surface to help facilitate the loading and unloading of cargo.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Davidoff (WO #2015/117216) in view of Schmidt (US #5,927,664).
Regarding claim 13, Davidoff teaches the apparatus of claim 1, wherein in the horizontal state of the working surface, the barrier plate is vertical (7, and 8 as seen in figure 1), allowing the barrier plate to separate the operating area form the other side of the barrier plate where the user stays (7, and 8 as seen in figure 1, and Abstract, lines 1-9, and Page 3, lines 7-11, and Page 4, lines 16-17), but does not teach that the barrier plate is capable of sliding upward to the position; and the barrier plate is also capable of sliding downward to another position, allowing the operating area accessible to the user.
However, Schmidt does teach that the barrier plate is capable of sliding upward to the position (18 as seen in figure 1, and Column 1, lines 16-17); and the barrier plate is also capable of sliding downward to another position (82 as seen in figure 5, and Column 1, lines 16-17), allowing the operating area accessible to the user (82 as seen in figure 5, and Column 1, lines 16-17, replacing the window of Davidoff with the double hung window of Schmidt would allow the operating area to be accessible by sliding the barrier plate down).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the barrier plate be capable of sliding up and down and providing access to the operating area when it is slide down because Davidoff and Schmidt are both systems involving house windows.  The motivation for having the barrier plate be capable of sliding up and down and providing access to the operating area when it is slide down is that it allows the barrier plate to easily move between not letting object pass through the opening and letting objects pass through the opening.
Claims 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davidoff (WO #2015/117216) as modified by Schmidt (US #5,927,664) as applied to claim 13 above, and further in view of Goodhart et al. (US #3,687,321).
Regarding claim 14, Davidoff as modified by Schmidt teaches the apparatus of claim 13, but does not teach that the apparatus further comprises a lift table in the operation area of the platform, the lift table is configured to hold and lift the parcel.
However, Goodhart does teach that the apparatus further comprises a lift table (12, and 17) in the operation area of the platform (11, and 12 as seen in figure 1), the lift table is configured to hold and lift the parcel (Abstract, lines 1-3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the platform have a lift table that can hold the parcel because Davidoff and Goodhart are both systems used to deliver and receive cargo.  The motivation for having the platform have a lift table that can hold the parcel is that it allows for an easier transfer of the parcel between the drone and the system by allowing the platform to be clear of other items.
Regarding claim 15, Davidoff as modified by Schmidt and Goodhart teaches the apparatus of claim 14, but Davidoff does not teach that the lift table is capable of sliding on the platform to approach the user, in the horizontal state of the working surface.  However, Goodhart does teach that the lift table is capable of sliding on the platform to approach the user, in the horizontal state of the working surface (11, 12, and 17, and Column 2, lines 4-21).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the lift table slide relative to the platform because Davidoff and Goodhart are both systems used to deliver and receive cargo.  The motivation for having the lift table slide relative to the platform is that it allows the system to move the surface to help facilitate the loading and unloading of cargo.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Davidoff (WO #2015/117216) as modified by Schmidt (US #5,927,664) as applied to claim 13 above, and further in view of Lee et al. (KR #101527210).
Regarding claim 16, Davidoff as modified by Schmidt teaches the apparatus of claim 13, but does not teach that the platform is rotatable and enables: the working surface to be vertical or tilted, allowing the platform to closely 17Z211.P20380PA2010136PCT-US approach the barrier plate.  However, Lee does teach that the platform is rotatable (11 as seen in figure 14) and enables: the working surface to be vertical or tilted (11 as seen in figure 14), allowing the platform to closely 17Z211.P20380PA2010136PCT-US approach the barrier plate (11 as seen in figure 14, this shows the platform rotating upwards towards the wall which is where the barrier plate of Davidoff is located).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the platform be rotatable to a vertical position near the barrier plate because Davidoff and Lee are both drone package receptacle systems.  The motivation for having the platform be rotatable to a vertical position near the barrier plate is that it allows it to be stored when not in use.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Davidoff (WO #2015/117216) in view of Sisko (PGPub #2015/0158599).
Regarding claim 17, Davidoff teaches the apparatus of claim 1, but does not teach that one or more makers for the drone vision navigation are disposed on a barrier surface of the barrier plate.  However, Sisko does teach that one or more makers (134) for the drone vision navigation (134 as seen in figure 2, and Paragraph 22, lines 1-9) are disposed on a barrier surface of the barrier plate (130, and 134 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have guide markers on the barrier plate because Davidoff and Sisko are both drone package receptacle systems.  The motivation for having guide markers on the barrier plate is that it helps to ensure that the drone can reach the operating area to deliver or pick up the package.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Davidoff (WO #2015/117216) as modified by Sisko (PGPub #2015/0158599) as applied to claim 17 above, and further in view of Zambelli (PGPub #2019/0367185).
Regarding claim 18, Davidoff as modified by Sisko teaches the apparatus of claim 17, wherein the markers are on the barrier plate (130, and 134 as seen in figure 2 of Sisko), but does not teach that the barrier plate switches from being visible or invisible to the drone by movement of the barrier plate.
However, Zambelli does teach that the barrier plate switches from being visible or invisible to the drone by movement of the barrier plate (17 as seen in figure 3, and Paragraph 65, lines 1-9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the barrier plate move between a visible position and an invisible position because Davidoff and Zambelli are both drone package receptacle systems.  The motivation for having the barrier plate move between a visible position and an invisible position is that it allows the barrier plate to be out of the way when it is not needed and helps to protect the contents of the operating area.
Claims 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davidoff (WO #2015/117216) as modified by Zambelli (PGPub #2019/0367185) as applied to claims 3, and 4 above, and further in view of Sisko (PGPub #2015/0158599).
Regarding claim 19, Davidoff as modified by Zambelli teaches the apparatus of claim 3, but Davidoff does not teach that one or more makers for the drone vision navigation are disposed on a barrier surface of the barrier plate; the markers switch to being visible to the drone when the barrier plate moves to the position close to the edge of the working surface; and the markers switch to being invisible to the drone when the barrier plate moves to the position right above the operating area.  
However, Zambelli does teach that the barrier plate switches to being visible to the drone when the barrier plate moves to the position close to the edge of the working surface (17 as seen in figure 3, and Paragraph 65, lines 1-9, when the platform is stowed and the barrier is closed it is close to the edge of the working surface and visible to the exterior); and the barrier plate switches to being invisible to the drone when the barrier plate moves to the position right above the operating area (16, and 17 as seen in figure 4). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the barrier plate move between a visible position and an invisible position because Davidoff and Zambelli are both drone package receptacle systems.  The motivation for having the barrier plate move between a visible position and an invisible position is that it allows the barrier plate to be out of the way when it is not needed and helps to protect the contents of the operating area.  But Zambelli does not teach that one or more makers for the drone vision navigation are disposed on a barrier surface of the barrier plate.
However, Sisko does teach that one or more makers (134) for the drone vision navigation (134 as seen in figure 2, and Paragraph 22, lines 1-9) are disposed on a barrier surface of the barrier plate (130, and 134 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have guide markers on the barrier plate because Davidoff and Sisko are both drone package receptacle systems.  The motivation for having guide markers on the barrier plate is that it helps to ensure that the drone can reach the operating area to deliver or pick up the package.
Regarding claim 20, Davidoff as modified by Zambelli teaches the apparatus of claim 4, but Davidoff does not teach that one or more makers for the drone vision navigation are disposed on a barrier surface of the barrier plate; the markers switch to being visible to the drone when the barrier plate moves to the position close to the edge of the working surface; and the markers switch to being invisible to the drone when the barrier plate moves to the position right above the operating area.  
However, Zambelli does teach that the barrier plate switches to being visible to the drone when the barrier plate moves to the position close to the edge of the working surface (17 as seen in figure 3, and Paragraph 65, lines 1-9, when the platform is stowed and the barrier is closed it is close to the edge of the working surface and visible to the exterior); and the barrier plate switches to being invisible to the drone when the barrier plate moves to the position right above the operating area (16, and 17 as seen in figure 4). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the barrier plate move between a visible position and an invisible position because Davidoff and Zambelli are both drone package receptacle systems.  The motivation for having the barrier plate move between a visible position and an invisible position is that it allows the barrier plate to be out of the way when it is not needed and helps to protect the contents of the operating area.  But Zambelli does not teach that one or more makers for the drone vision navigation are disposed on a barrier surface of the barrier plate.
However, Sisko does teach that one or more makers (134) for the drone vision navigation (134 as seen in figure 2, and Paragraph 22, lines 1-9) are disposed on a barrier surface of the barrier plate (130, and 134 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have guide markers on the barrier plate because Davidoff and Sisko are both drone package receptacle systems.  The motivation for having guide markers on the barrier plate is that it helps to ensure that the drone can reach the operating area to deliver or pick up the package.
Allowable Subject Matter
Claims 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647